Citation Nr: 1039781	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  08-27 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
degenerative joint disease (DJD) of the lumbar spine.  

2.  Entitlement to an initial rating in excess of 10 percent for 
limitation of motion of the cervical spine with degenerative disc 
disease (DDD).  

3.  Entitlement to an initial rating in excess of 10 percent 
residuals of right ankle injury.  

4.  Entitlement to an initial rating in excess of 10 percent for 
a left heel spur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to June 1993, 
January 1999 to July 2003, and September 2004 to August 2006.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii.  

A Travel Board hearing was held at the RO in July 2010 before the 
undersigned Veterans Law Judge.  A copy of the transcript of that 
hearing is of record.  Additional evidence received at the 
hearing was accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (c) (2009); see also Disabled American 
Veterans (DAV) v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 
(Fed. Cir. 2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

During the July 2010 hearing, the Veteran testified as to the 
increased severity of his lumbar and cervical spine disorders, as 
well as his residuals of his right ankle injury and his left heel 
spur.  Specifically, he noted that he continued to receive 
treatment at a VA facility for his complaints which included 
constant pain in the spine with numbness that radiated into both 
legs.  He found that he constantly had to change positions due to 
pain.  He also said that his back pain had affected his ability 
to perform sexually.  He also reported a constant dull pain in 
the cervical spine which affected his ability to turn his neck.  
His right ankle was limited in motion, and he reported some 
instability.  He wore a brace on a daily basis.  He said that he 
had fallen twice recently at his place of employment.  There was 
also constant pain in the left heel.  He was uncomfortable when 
walking distances or when standing.  

Treatment records show that the Veteran underwent a thorough VA 
orthopedic examination in March 2008 and has been seen for 
complaints regarding the claims on appeal since that time at a VA 
Medical Center (VAMC) and at a private facility.  In order to 
ensure that the record reflects the current severity of the 
Veteran's service-connected low back and cervical spine 
disabilities, as well as his right ankle and left heel spur 
conditions, more contemporaneous examinations, with findings 
responsive to the applicable rating criteria, are needed to 
properly evaluate his service-connected conditions.  38 U.S.C.A. 
§ 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).

Accordingly, the RO/AMC should arrange for the Veteran to undergo 
appropriate VA examinations to determine the severity of his 
service-connected low back and cervical spine conditions, to 
include orthopedic and neurological manifestations, to the extent 
present.  Moreover, he should undergo appropriate VA 
examination(s) to determine the severity of his service-connected 
residuals of his right ankle injury and left heel spur.  

Prior to arranging for the Veteran to undergo further 
examinations, the RO/AMC should obtain and associate with the 
claims file all outstanding VA records.  Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  



Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his lumbar spine or cervical spine, right 
ankle, or left heel spur, on appeal.  Any 
records that are not currently included in 
the claims file should be obtained and 
added to the file.  With any necessary 
authorization from the Veteran, the AMC 
should attempt to obtain copies of 
pertinent treatment records identified by 
the Veteran that are not currently of 
record.  All efforts to obtain these 
records must be documented in the claims 
file.  If any records cannot be obtained, 
it should be so stated, and Veteran is to 
be informed of such.  If pertinent records 
are received, the AMC should ensure that 
VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

Please note, examinations are 
requested in the following paragraphs.  
The paragraphs are set up so that 
specific findings for the disorders 
can be detailed.  This should not be 
taken to indicate that multiple 
examinations are to be scheduled.  It 
is entirely possible that all 
requested information could be 
obtained in 1 or maybe 2 examinations.  

2.  Arrange for the Veteran to undergo 
appropriate VA examination(s) to evaluate 
the degree and current severity of his 
service connected lumbar and cervical 
spine disorders.  Both orthopedic and 
neurological findings should be detailed.

The VA orthopedic examiner in conjunction 
with his or her examination of the Veteran 
should conduct range of motion testing of 
the cervical and thoracolumbar spine 
(expressed in degrees, with standard 
ranges provided for comparison purposes).  
The physician should render specific 
findings with respect to whether there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination.  If pain on motion is 
observed, the physician should indicate 
the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss of the 
cervical and thoracolumbar spine due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the 
cervical or thoracolumbar spine; and, if 
so, the extent of any such ankylosis, and 
whether the ankylosis is favorable or 
unfavorable.

Considering all neurological, and 
orthopedic examination findings, the 
examiner should also render findings 
particularly responsive to the criteria 
for rating IVDS-specifically, comment as 
to the existence and frequency of any of 
the Veteran's incapacitating episodes 
(i.e., a period of acute signs and 
symptoms due to IVDS that requires bed 
rest prescribed by a physician and 
treatment by a physician).  If the Veteran 
has incapacitating episodes associated 
with his cervical or thoracolumbar spine 
disability, the examiner should specify 
whether, over the past 12 months, such 
episodes have had a total duration of (a) 
at least one week, but less than 2 weeks; 
(b) at least two weeks but less than 4 
weeks; (c) at least 4 weeks but less than 
6 weeks; or (d) at least 6 weeks.

3.  Schedule the Veteran for a VA 
examination to determine the severity of 
the service-connected residuals of a right 
ankle injury.  All indicated tests and 
studies should be conducted.

The claims folder must be sent to the 
examiner for review; consideration of such 
should be reflected in the completed 
examination report or in an addendum.

The ranges of right ankle motion should be 
reported in degrees.  The examiner should 
note the point, if any, at which pain 
occurs.  The examiner should also provide 
an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range- 
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.  Any 
indications of instability should also be 
set out.  If there are no objective 
indications of instability, that should 
also be set out.

4.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his left heel spur.  
The claims file should be reviewed and 
that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  
Specifically, the examiner should provide 
the following information:

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology 
of the Veteran's left foot, and indicate 
whether any of the following findings are 
present: weight bearing line being over or 
medial to the great toe; inward bowing of 
the tendo Achilles; pain on manipulation 
and use of the feet; objective evidence of 
marked deformity (pronation, abduction, 
etc.); pain on manipulation and use 
accentuated; indication of swelling on 
use; characteristic callosities; marked 
pronation; extreme tenderness of the 
plantar surfaces of the feet; marked 
inward displacement; and severe spasm of 
the "tendo Achilles" on manipulation, not 
improved by orthopedic shoes or 
appliances.

5.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claims on 
appeal.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
Veteran and his representative an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


